                             UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF ALABAMA
                                    SOUTHERN DIVISION

        In re:                                                   Chapter 11

        STEEL CITY POPS HOLDING, LLC, et                         Case No. 19-04687-11
        al.1,
                                                                 (Jointly Administered)
                              Debtors.


                     MOTION OF REDMONT PRIVATE DEBT FUND III, L.P.
                        FOR AUTHORIZATION OF ITS POSTPETITION
                       EMERGENCY PAYROLL LOAN TO BE ALLOWED
                 AS AN ADMINISTRATIVE EXPENSE UNDER 11 U.S.C. § 503(b)(1)

                 Redmont Private Debt Fund III, L.P., a creditor and party in interest (“Redmont”),

    respectfully requests that the Court authorize Redmont’s postpetition emergency payroll

    loan, to be allowed as an administrative expense under 11 U.S.C. § 503(b)(1). In support

    of this motion for such authorization (this “Motion”), Redmont states as follows:

                                                 Introduction2

                 On November 21, 2019, Steel City Pops Holdings, LLC and the Related Debtors

    (collectively, the “Debtor” or the “Debtors”) filed a motion [Doc No. 20] (the “DIP

    Motion”) requesting that the Court enter nunc pro tunc an interim order and a final order,




    1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
    identification number, include: Steel City Pops Holding, LLC (7080) and its Debtor affiliates Steel City Pops
    B’ham, LLC (4235); Steel City Pops DTX, LLC (2677); Steel City Pops FWTX, LLC (1016); and Steel City
    Pops, LKY, LLC (8898) The Debtors’ service address is: 2821 Central Avenue, Birmingham, Alabama
    35209. The Court has entered an Order [Doc No. 28] granting the Motion to Jointly Administer filed by the
    Debtor and the related debtors [Doc No. 14].
    2
     Any capitalized terms not defined in this Introduction shall have the meanings set forth in the body of this
    Motion.



                                                          1
    8054626.1

Case 19-04687-DSC11             Doc 55    Filed 12/09/19 Entered 12/09/19 16:10:44                        Desc Main
                                         Document     Page 1 of 8
    approving and authorizing the Debtor to obtain postpetition financing, use cash collateral,

    and schedule final hearings as necessary.

              On November 27, 2019, the Court entered an Order [Doc No. 31] denying without

    prejudice the DIP Motion, in part (the “Partial Denial”), specifically as to the relief

    requested for the Debtor’s postpetition payment of Current Employee Compensation and

    Benefits that were paid, in part, with funds loaned by Redmont under the Emergency

    Redmont Payroll Loan. The Partial Denial stated that the Debtors may seek such requested

    relief in a subsequent motion with appropriate legal authority cited for the same or similar

    relief.

              Redmont expects that the Debtors will seek such requested relief in a subsequent

    motion, as permitted in the Partial Denial of the Debtor’s DIP Motion. In the meantime,

    however, Redmont, as the lender of the Emergency Redmont Payroll Loan, now

    respectfully requests that the Court authorize the Emergency Redmont Payroll Loan, to be

    allowable as an administrative expense under 11 U.S.C. § 503(b)(1).

                                        Procedural History

              1.     On November 14, 2019, (the “Petition Date”) the Debtor filed its voluntary

    petition for relief (the “Petition”) [Doc. No. 1] under chapter 11 of the Bankruptcy Code

    with the Clerk of this Court identified as case number 19-04687-DSC11 (the

    “Bankruptcy”).

              2.     In addition the Debtor’s Petition, related entities Steel City Pops B’ham,

    LLC (“SCP Bham”); Steel City Pops DTX, LLC (“SCP DTX”); Steel City Pops FWTX,

    LLC (“SCP FWTX”) and Steel City Pops LKY, LLC (“SCP LKY”; and collectively with




                                                 2
    8054626.1

Case 19-04687-DSC11         Doc 55    Filed 12/09/19 Entered 12/09/19 16:10:44            Desc Main
                                     Document     Page 2 of 8
    SCP Bham, SCP DTX, and SCP FWTX, the “Related Debtors”) filed their voluntary

    petitions for relief under chapter 11 of the Bankruptcy Code identified as case numbers 19-

    04689-DSC11, 19-04692-DSC11, 19-04695-DSC11 and 19-04697-DSC11, respectively.

            3.     The Debtor continues to operate their businesses and manage their

    properties as debtor in possession pursuant to §§ 1107(a) and 1108 of the Bankruptcy Code.

            4.     The Court granted the Debtor’s Motion for Entry of an Order (I) Directing

    Joint Administration of Chapter 11 Cases and (II) Granting Related Relief [Doc. No. 14]

    whereby the Related Debtors’ cases are jointly administered with the instant Bankruptcy

    serving as the main case [Doc. No. 28].

            5.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

    and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue of the Debtor’s

    chapter 11 case and this Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and

    1409. The statutory predicate for the relief requested herein is Bankruptcy Code §§ 105,

    361, 362, 363(c), 364(c)(l)-(3), 364(d), 364(e) and 503(b), in addition to Bankruptcy Rules

    2002, 4001 and 9014.

            6.     No request for the appointment of a trustee or examiner has been made in

    the Bankruptcy.

            7.     The Bankruptcy Administrator filed a letter to the Chapter 11 Clerk dated

    December 8, 2019, stating that a committee of unsecured creditors is not feasible in this

    case [Doc No 50].




                                                 3
    8054626.1

Case 19-04687-DSC11        Doc 55    Filed 12/09/19 Entered 12/09/19 16:10:44             Desc Main
                                    Document     Page 3 of 8
                                  Relevant Factual Background

            8.     The Debtor is engaged in the production and sale of gourmet popsicles at

    several locations in Alabama, Texas, and Kentucky. SCP Holding is the parent company

    of each of the other Related Debtors.

            9.     Prior to the Petition Date, Redmont, NobleBank & Trust and ServisFirst

    Bank (collectively, the “Lenders”) each had one or more loans outstanding to SCP Holding,

    one or more of the Related Debtors and one or more of the entities related to SCP Holding

    that has not filed for protection under the Bankruptcy Code (the “Non-Debtor Related

    Entities”) secured by various collateral granted by SCP Holding and one or more of the

    Related Debtors and Non-Debtor Related Entities (collectively, the “Prepetition Loans”).

    The Prepetition Loans are more particularly described in the DIP Motion.

            10.    Immediately prior to filing the Bankruptcy, the Debtor provided certain

    financial information and projections to the Lenders and informed them that the Debtor

    would be unable to fund its payroll obligations for the payroll to be processed on November

    15, 2019 (the “Nov 15 Payroll Obligations”). Given the amount of cash on hand, the

    Debtor required no less than $60,000.00 to fulfill the balance of the Nov 15 Payroll

    Obligations.

            11.    Virtually all of the Debtor’s employees are paid on an hourly basis.

    Accordingly, if the Nov 15 Payroll Obligations had not been met, the Debtor would have

    lost most, if not all, employees.




                                                4
    8054626.1

Case 19-04687-DSC11        Doc 55    Filed 12/09/19 Entered 12/09/19 16:10:44            Desc Main
                                    Document     Page 4 of 8
            12.     In light of the urgent need to fund the Nov 15 Payroll Obligations, and after

    the Bankruptcy’s filing, Redmont lent the Debtor $60,000.00 to fund the balance of the

    Nov 15 Payroll (the “Emergency Redmont Payroll Loan”).

            13.     The Debtor’s ability to fund the Nov 15 Payroll Obligations was essential

    to the Debtor’s operation after the Petition Date. Otherwise, the Debtor’s operations would

    grind to a standstill.

                                         Relief Requested

            14.     By this Motion, Redmont requests that the Court authorize the Emergency

    Redmont Payroll Loan as a debt that will be allowable under 11 U.S.C. § 503(b)(1) as an

    administrative expense.

                                          Basis for Relief

            15.     The United States Bankruptcy Court for the Western District of New York

    recently decided this issue in the case of In re Reilly, 542 B.R. 317 (Bankr. W.D.N.Y.

    2015). In that case, the debtor borrowed $25,000 postpetition, which the debtor used to

    pay amounts due to the IRS for prepetition taxes and an outstanding domestic support

    obligation. Id. at 318-19. The debtor did not receive permission from the bankruptcy court

    to acquire the loan.

            16.     The debtor then filed a motion requesting nunc pro tunc authorization,

    which the court determined that it lacked authority to grant. Id. at 318-19 & 320. However,

    the court found that the Bankruptcy Code establishes a safe haven under 11 U.S.C. §

    364(b), which allows the bankruptcy court to authorize a debt that will be “allowable under

    section 503(b)(1) as an administrative expense.” Id at 320. The court observed that Section




                                                  5
    8054626.1

Case 19-04687-DSC11          Doc 55    Filed 12/09/19 Entered 12/09/19 16:10:44            Desc Main
                                      Document     Page 5 of 8
    364(b) “imposes no negative restraint on the opportunity to establish an entitlement to

    priority under section 503(b)(1).” Id. at 320. In relevant part, section 503 states that

    “‘[a]fter notice and a hearing, there shall be allowed administrative expenses . . .

    including—(1)(A) the actual, necessary costs and expenses of preserving the estate’”. Id.

    (citing 11 U.S.C. § 503) (emphasis added) (alteration in original). The court ultimately

    granted the loan administrative priority, ruling:

                   In the context of an unauthorized loan, the allowance of an
                   administrative claim would continue the rule that the Second
                   Circuit Court of Appeals adopted for cases filed under the
                   Bankruptcy Act. Thus, in Standard Capital Corporation v.
                   Saper, 115 F.2d 383, 385 (1940), the Court affirmed a ruling
                   that a loan was unauthorized, but held that this determination
                   “is not to be taken as foreclosing the lender upon the
                   question whether its advances may not be treated as
                   administrative expenses . . . .” Thereafter, in a subsequent
                   appeal in the same case, the Circuit Court stated that “we
                   now repeat that an unauthorized loan may receive priority as
                   an expense of administration in unusual circumstances.” In
                   re American Cooler Co., 125 F.2d 496, 497 (1942). The
                   Court noted, however, that a priority claim should be
                   allowed only if the judge “is confident that he would have
                   authorized it if a timely application had been made,” and in
                   addition, if “he is reasonably persuaded that the creditors
                   have not been harmed by a continuation of the business made
                   possible by the loan.”

    Id.

            17.    The court reiterated that it lacked authority to retroactively approve the loan,

    but decided to treat the motion as an application to allow an administrative claim, which it

    granted as an “actual and necessary cost of preserving the estate.” Id.

            18.    In this case, Redmont lent the Debtor $60,000 to fund the balance of the

    Nov 15 Payroll, in light of the Debtor’s urgent need to fund that obligation within 24 hours.




                                                  6
    8054626.1

Case 19-04687-DSC11        Doc 55    Filed 12/09/19 Entered 12/09/19 16:10:44               Desc Main
                                    Document     Page 6 of 8
    The Debtor used the funds advanced by Redmont under the Emergency Redmont Payroll

    Loan to avoid the Debtor losing most, if not all, of its employees. It is therefore without

    question that the Emergency Redmont Payroll Loan was used to fund the actual, necessary

    costs and expenses of preserving the estate.

            19.     Further, the other Lenders do not object to this requested treatment of the

    Emergency Redmont Payroll Loan.         The Bankruptcy Administrator has stated that a

    committee of unsecured creditors is not feasible in this case [Doc No. 50], and this Court

    likely would have authorized the Emergency Redmont Payroll Loan if a timely application

    had been made. No creditor has been harmed by the continuation of the Debtor’s business

    made possible by the Emergency Redmont Payroll Loan.


            WHEREFORE, Redmont respectfully requests that the Court enter an order: (i)

    authorizing the Emergency Redmont Payroll Loan, to be allowed as an administrative

    expense under 11 U.S.C. § 503(b)(1); and (ii) granting such further relief as this Court may

    deem just and proper to authorize the Emergency Redmont Payroll Loan and the Debtor’s

    use of its proceeds, consistent with this Court’s concerns articulated in the Partial Denial

    [Doc No. 31].

            Dated: December 9, 2019
                                          /s/ Jesse S. Vogtle, Jr.
                                          Jesse S. Vogtle, Jr.
                                          Paul H. Greenwood
                                          BALCH & BINGHAM LLP
                                          1901 Sixth Avenue North, Suite 1500
                                          Birmingham, Alabama 35203
                                          Telephone: (205) 251-8100
                                          jvogtle@balch.com
                                          pgreenwood@balch.com
                                          Attorneys for Redmont Private Debt Fund III, L.P.



                                                   7
    8054626.1

Case 19-04687-DSC11        Doc 55    Filed 12/09/19 Entered 12/09/19 16:10:44             Desc Main
                                    Document     Page 7 of 8
                                CERTIFICATE OF SERVICE

           I certify that a copy of the foregoing has been filed on the Court’s CM/ECF system
    on the 9th day of December, 2019, to all parties receiving electronic notices in this
    bankruptcy case and via U.S. Mail, postage prepaid to:

    U.S. Attorney
    1801 4th Ave N
    Birmingham, AL 35203

    IRS
    801 Tom Martin Dr
    Birmingham, AL 35211

    IRS
    PO Box 7346
    Philadelphia, PA 19101

    AL Dept Revenue
    50 North Ripley St
    Montgomery, AL 36104

    Kentucky Dept Revenue
    Legal Support Branch – Bankruptcy
    PO Box 5222
    Frankfort, KY 40602

    Texas Comptroller of Public Accts
    Revenue Accounting Div – Bankruptcy Section
    PO Box 13528
    Capitol Station
    Austin, TX 78711


                                                    /s/ Jesse S. Vogtle, Jr.
                                                         Of Counsel




                                               8
    8054626.1

Case 19-04687-DSC11       Doc 55    Filed 12/09/19 Entered 12/09/19 16:10:44           Desc Main
                                   Document     Page 8 of 8
